Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 1 of 13

EXHIBIT 22
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 2 of 13

 

 

Freddie Gray Funeral

Incident Action Plan

 

 
    
 
    

BALTIMORE Ciry
~ apd Prelee°9 Peogy,.

    

FIRE SERVICE

 

 

 

 

Operational Period

From To
4/27/15 4/27/15
9:00 i 16:00

 

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 3 of 13

INCIDENT OBJECTIVES (ICS 202)

 

 

4. Incident Name 2. Operational Period Date From: 9 4/27/15 Date To 42716
Freddie Gray Funeral Time From: 9:00 =‘ Time To: 16:00
3. Objectives

 

1+. Provide for the safety of responders and civillans through out the operational period.

 

2. Respond to cails for assistance within the designated footprint.

FS aS, Tee

 

 

Sn

3. Maintain Situational awamess at all times.

 

 

 

 

 

 

4. Operational Period Command Emphasis

1. Members will not engage in a hostile environment or situation unless providing medical treatment.
2. The use of sirens will be kept to a miniumum around the area of the funeral services.
3. Members will stay with their assigned units at all times unless directed otherwise.

 

|General Situational Awareness

 

16. Site Safaty Plan Required? Chyes [) No
Approved Site Safety Plan(s) Located at:
6. Attachments (check if attached)

 

 

 

 

 

 

T1CS 203 =~ 1s 207 fa
F' ICS 204 = 1S 208 [7
Fa ICS 208 [~ Map/Chart i.
[IGS 205A Weather —
1¢S 206 | ForcastTides/Currents
[?. Prepared by: Name: PositionsTitle: Signature:

 

 

6. Approved by incident Cornmander: Name: Signature:
fz: 202 liar Page ES

 

 

 
7-Day ForedaSfor AtitGde 9952 enPANG Long hlde ye Gs Tent hy! 09/21 Page 4 ok of |

NWS Forecast for: Baltimore MD &
Issued by: National Weather Service Baltimore, MD/Washington, D.C. Pat

Last Update: 7:38 am EDT Apr 27, 2015

Taday Tonight Tuesday Tuesday Wednesday Wednesday Thursday Thursday Friday

Night me me
4% ae oe 40% J 50%, t

Chance = Slight Che Mostly Mostly Mostly Chance Chance Chance! Chance
Showers Showers Sunny Clear Sunny Rain Rain Rain Showers
Hi 63 °F Lo45°F Hié6é5°F Lo48°F Hiv0°F LoSIl*F Hié6°F Lo47°F Hi6/ °F

Today: A chance of showers after 3pm. Partly sunny, with a high near 63. Northwest wind 10 to 15 mph, with gusts as high
as 21 mph. Chance of precipitation is 40%.

Tonight: A stight chance of showers before 9pm. Mostly cloudy, with a low around 45. Northwest wind 13 to 15 mph, with
gusts as high as 20 mph. Chance of precipitation is 20%.

Tuesday: Mostly sunny, with a high near 65, North wind 13 to 17 mph, with gusts as high as 23 mph.
Tuesday Night: Mostly clear, with a low around 48. Northwest wind 6 to 8 mph.

Wednesday: Mostly sunny, with a high near 70. Northwest wind 3 to 6 mph.

Wednesday Night: A chance of rain after 2am. Mostly cloudy, with a low around 51. Chance of precipitation is 30%.
Thursday: A chance of rain. Cloudy, with a high near 66. Chance of precipitation is 40%.

Thursday Night: A chance of rain. Cloudy, with a low around 47. Chance of precipitation is 50%.
Friday: A chance of showers. Mostly cloudy, with a high near 61. Chance of precipitation is 30%.
Friday Night: Mostly cloudy, with a low around 48.

Saturday: Mostly sunny, with a high near 69.

Saturday Night: Partly cloudy, with a low around 49,

Sunday: Mostly sunny, with a high near 74,

Baltimore MD
39.32°N 76.63°W

Visit your local NWS office at: http://www .erb.noaa.rov/lwe/

http://forecast.weather.gov/MapClick.php?lat=39.3073&lon=-76.6356&unit=Odle=englis... 4/27/2015
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 5 of 13

ORGANIZATION ASSIGNMENT LIST (ICS 203)

Bate From: AITHE
Freddie Gray Funeral Time From: 9:00

Incident Commander and

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 6 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNMENT LIST (ICS 204)
4. Incident Nama: 2. Operational Period: BateFrom: 4/27H15 Dateto: 4/275 KR
Freddie Gray Funere! Tima From: = 8:00 Time te: 16:00 Brench: EMS
4. Operations Personnel: Division!
: Funeral
Name Cantect Number(s) Group:

Operations Sactlon Chief: Stewart Staging Ares:

Branch Director: Stokes/Shilch

Divislon/Group Supervisor: Manning Cn Duty Avallable Battalion Chief
5. Resources ned:

Reporting Location, Spectal Equipment
Resource idersifier Lister i i Contact (e.9.. Tener. radio, frequency, and Supaties, Remarks, Noles,
informaiton

[Medic 43 Manning 2 Normal Operations 2100 N. Monroe at 0900

6. Work Assignments:

Units will respond to request for assistance [n the assigned area as per normal operations. Once the medic unit has engaged with a
response in the footprint area they will contact OSC and If transport is needed notify ASAP for a medic unil to be dispatched for
transport.

 

7. Special Instructions:

When on location members will be aware of their surroundings and if the members feel that it is becoming unsafe thay will vacate the
area until additional resources arrive. Units will limit the use of sirens if possibie in and around the footprint area. Members will wear
tumout coats on all responses during the operational period.

 

 

 

 

 

 

 

 

 

 

 

 

 

18. Communications {radio andor phone contact numbers need for this assignment):
Nome Function P: Contact: indicate call, F, or radio
Operations Event 3 Brave &
Secondary Event 1 Brave §
Secondary Evant 2 Bravo 7
19. Prepared by: Name: PositiowTile: Signature.
ICS 204 flap Paga Jostens:

 

 

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 7 of 13

 

 

 

 

 

 

 

 

 

ASSIGNMENT LIST (ICS 204)
1. Incident Name: 2. Operational Period: Date From: 4275 Oateto: 42715 3.
Freddie Gray Funeral Tene From: 9:00 Time te: 16:00 Branch: EMS
4, Operations Personnel: |Division!
Name Contact Number(s) Group: Western
Operations Seciion Chief: Stewart Staging Area:
Branch Director: Stokes/Shitoh
‘Division/Group Supendsor: Jones
5. Resources Assigned:
g¢ IReporting Location, Special Equipment]
Resource identifier Leader ‘ f Contact (e.9., erin on radio, frequency, and Supplies, Remarks, Notes,
.) \
formation
iMedic 45 E, Jones 2 Normal Operations 11:00 lo TED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G. Work Assignments:

 

 

transport.

Units will raspond to request for assistance in the assigned area as per normal operations. Once the medic unit has engaged with a
response in the footprint srea they wil contact OSC and if transport is needed notify ASAP for a medic unit to be dispatched for

 

7. Special Instructions:

operational period.

When on the location of an incident members will be aware of their surroundings and If the officer In charge feets that an area ts
becoming unsafe they will vacate the area until additional resources arrive. Members will wear tumout coals on all responses during the]

 

 

 

 

 

8, Communications (radio and/or phone contact numbers reed for this assignment):
Nema Function Primary Contact: indicate cell, pager, or radio (frequency/system/channe!)
Operations Event 1 Bravo 6
Secondary Event 2 Bravo 7
Logistics Support 2 Bravo 3

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 8 of 13

SAFETY MESSAGE/PLAN (ICS 208)

1. Incident Name 2. Operational Period Date From: 4IZ75 Date To: A275
Freddie Gray Funeral Time From: 9:00 Time To: 18:00
3. Safaty Message/Expanded Safety Message, Safety Plan, Site Safety Plan:

 

 

 

 

 

 

 

 

Maintain situational awareness at all times.

Do not engage in potential hostile situations and report those incidents to the IC or proper authorities.
Maintain crew integrity at all times during emergency and non emergency activities.

Maintain security of apparatus while operating on incidents.

Alt members are to wear turnout coats in lieu of uniform jackets when operating in the footprint area of the funeral
services.

Please see attached for MOP 662-3 Signal 40 procedures.

 

H4. Site Safety Plan Required? C) ves [1] Wo
Approved Site Safety Plan(s) Located At:

15. Prepared by: Name: Title; ss Signature
fiCS 208 Re Page losterrime:

 

 

 

 

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 9 of 13

 

 

 

 

ety Laqeg

 

 

eumeubis

SyooIg USEqIO Ti

 

 

 

 

 

tewey :(epee] yun suopesununw)8 5

$02 $l
poreded *p/

 

‘VOID voHseg suoABEd_ ety Jo JepUBLUCD JuSPFU] By) JO VOReND au] ye Pesn eq {IM 2G PUB gq Pepeau J}! ‘¢ JUeAa /g OABIG UO oyEUEdo | SUN HY

*UORINASY) [Beds ‘G]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pepeen j} erqayeny| =f OAR Z WeAZ eqewery) §=2/a| 408)
pepeen jt Arpuoces| gone] f JUBA Apucoss} g/a] 409]
SuofeledcQ, @ OnBig £ JUeAZ suojmedO) = 9/a] ios
: dnowByje, weysks
suey (wie‘g‘y)| OVNeUOL | m40.N bela xt) OVNfeUCL | MV JON beag XH juowuByesy Scandia donnund HD wp
SPOW XL xy fowen jouueyg
20Sf] QULEYD O[pEY 282g ‘Py
OU: 207 BIL 06:6 suds OUT) 00:8
Storey = :oy seg Shozizy  -ui0s4 on SLOZiZeip resound Ae1© eippers
Poped jeucpesedy ‘f BUEN WwWepjouj “|

 

 

(S02. SOI) NVId SNOILVSDINNWNOD O1dVY LNAGIONI

 

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 10 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICAL PLAN (ICS 206)
f. Inckiant Neme = Povita DewFrom: 42785 Date To: aT
Freddie Gray Funesal Thne From: 9:00 Time To: 16:00
3, Medical Ald Stations
Name Location Contact Numberis) ele on
?
Ci ves [J ho
Clyes Fino
Ores Oho
Cre Cao
Dlves One
Oltes (No
Chyres Ono
4, Transportation (Indicate air of ground)
Ambulance Sarvice Location Contact Numbar(e) Level of Service
BCFD Normal Operations Oas Ces
Olas Cais
Clas Cats
Oas Oeus
8. Hospitals
Address, Contact Number(s} / Travel Time Trauma j Bum
Hospital Name Hell
Latitude & Longitude if Helipad Frequency Alr Ground | etter | Center
ne cere: 228 Groene St Battmore, Md 21201 (ves | Cres | lyes
Trauma 4 hee Level: ._. One Lino
Cy Clves | Dra
Mercy Hospital 340 St. Paul 31 Batimore, Md 24202 sain eet | fino | no
Johns Hopkins Bayview Yes Yes Yes
cat Cai? 4940 Eastern Ave Baltimore, Md 21224 bmn leet | Five | Cio

 

 

 

 

7. Prepared by (Medical Unit Leader}: Name:

[arrcny Madical Emergency Procedures

 

£2] Check Sox if aviation assets are ubiized for rescue. Wf assets are used, coordinate with Air Operations

1 Priority 1 or 2 BCFD and BPD Personne! will be transported to the closest hospllal, Nonife tveatening Injuries to BCFD and BPD personnel wil be
transported to Mercy Medical Center located al 301 Saint Paul Street.

 

 

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 11 of 13

 

 

 

 

 

 

Specialty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| R. Ctartu3. Johnaon
Resourses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Freddie Gray Funeral

Date

 

 

Incident Name:

 

 

Operational Period

8:00
16:60

4f27/2015
4(2712015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ey =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
BEN Ta
fale We wass

FCP IND nena:

LS NO

Tir All

Bs Pe cae

aren
Peete (tiles

———

oa

ay

rail
be |
Be
=
i)
‘oO
=
tr"
|
ie

MTSE erie)

ce acini aany ;
2000 BLK CLIFTON Nid

a a ee

a
irae

rl

aed

a

eae

ass ies aN z 3

i rit ie

“300 SEG eate fered ic

Pot tS at yi

Sammie!

ane
PI T.
a 4 a
i F
yo
sat
el

AVINVSXOW

=

 
Case 1:17-cv-01657-SAG Document 123-24 Filed 04/09/21 Page 13 of 13

USA to 3130 Woodlawn Dr, Woodlawn, MD 21207 - Google Maps

4272018
Gox gle Drive 5.1 miles, 15 min

Directions from USA to 3130 Woodlawn Dr

o USA
Baltimore, MD 21217

1. Head east on W North Ave toward McKean Ave

t
2. Turn left onto N Fulton Ave
1
3. Slight left onto Reisterstown Rd
*%
4. Turn left onto Liberty Heights Ave
“
5. Turn left onto Gwynn Oak Ave
“4
t 6. Continue straight onto Woodlawn Dr

@

© 3130 Woodlawn Dr
Woodlawn, MD 21207

These directions are for planning purposes only. You may find that construction
projects, traffic, weather, or olher events may cause conditions to differ from the map
results, and you should plan your route accardingly. You must obey all signs or notices
regarding your route

Map data ©2015 Google

476 ft

0.3 mi

0.65mi

25mi

1.8 mi

Fitps www google. com/mapsiarVv+ North+ Aver %26+ N+ Monroe? SI,+ Balimore+MD+21217/3190 Woodlawn Dr,+Woodtawn,+ MD +21207/@30.3203459...

Wi
